Exhibit 10.2

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of October 13, 2017 (this
“Amendment”), is entered into among Littelfuse, Inc., a Delaware corporation
(the “Company”), the Designated Borrowers party hereto, the Guarantors party
hereto, the Lenders party hereto and Bank of America, N.A., as Agent (in such
capacity, the “Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement (as defined
below).

 

RECITALS

 

A.     The Company, the Designated Borrowers party thereto, the Guarantors party
thereto, the Lenders from time to time party thereto and the Agent entered into
that certain Credit Agreement, dated as of March 4, 2016, as amended by that
certain First Amendment to Credit Agreement, dated November 1, 2016 (as further
amended or modified, the “Credit Agreement”).

 

B.     The parties hereto have agreed to amend the Credit Agreement as provided
herein.

 

C.     In consideration of the agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.

 

AGREEMENT

 

1.       Amendments to Credit Agreement.

 

(a)     The definition of “Aggregate Revolving Commitments” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:

 

“Aggregate Revolving Commitments” means, at any time, the aggregate amount of
the Revolving Commitments of all Revolving Lenders at such time. The amount of
the Aggregate Revolving Commitments on the Second Amendment Effective Date is
$700,000,000.

 

(b)     The definition of “Alternative Currency Sublimit” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $200,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

(c)     The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

 

 

--------------------------------------------------------------------------------

 

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Agent pursuant to Section 6.02(b):

 

Pricing Level

Consolidated Leverage
Ratio

Applicable Rate
for Commitment
Fee

Applicable Rate
for Eurocurrency
Rate Loans and
Letters of Credit

Applicable Rate
for Base Rate
Loans

1

<1.25:1

0.15%

1.00%

0.00%

2

>1.25:1 but <1.75:1

0.175%

1.25%

0.25%

3

>1.75:1 but <2.25:1

0.20%

1.50%

0.50%

4

>2.25:1 but <2.75:1

0.225%

1.75%

0.75%

5

>2.75:1

0.25%

2.00%

1.00%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective commencing on the 5th
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if no Compliance
Certificate is delivered when due in accordance with such Section, then Pricing
Level 5 shall apply commencing on the 5th Business Day following the date such
Compliance Certificate was required to have been delivered. The Applicable Rate
in effect from the Second Amendment Effective Date through the date which is the
5th Business Day immediately following the date the Compliance Certificate is
delivered (or required to be delivered, as applicable) pursuant to Section
6.02(b) for the Company’s fiscal quarter ending on or about December 31, 2017
shall be determined based upon Pricing Level 3.

 

(d)     The definition of “Bookrunner” in Section 1.01 of the Credit Agreement
is hereby amended to read as follows:

 

“Bookrunner” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole bookrunner and joint lead arranger.

 

(e)     The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income and without duplication: (i) Consolidated Interest
Charges for such period, (ii) the provision for federal, state, local and
foreign income taxes payable by the Company and its Subsidiaries for such
period, (iii) the amount of depreciation and amortization expense for such
period, (iv) other expenses (excluding depreciation and amortization) of the
Company and its Subsidiaries reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period, (v) reed switch
manufacturing transfer costs for the four consecutive fiscal quarter period
ended December 31, 2016 in an aggregate amount not to exceed $4,000,000, (vi)
expenses, including for professional services, integration and restructuring,
incurred by the Company in connection with its acquisition of the TE
Connectivity Circuit Protection Business between the Closing Date and April 1,
2017, in an aggregate amount not to exceed $20,000,000, (vii) one-time costs
incurred in connection with the acquisition of assets from ON Semiconductor
Corp. in an aggregate amount not to exceed $4,500,000 during the term of this
Agreement, (viii) one-time costs incurred in connection with the acquisition of
IXYS Corporation and its subsidiaries in an aggregate amount not to exceed
$30,000,000 during the term of this Agreement and (ix) costs and expenses
related to the integration of the business of IXYS Corporation and its
subsidiaries in an aggregate amount not to exceed $30,000,000 during the term of
this Agreement and minus (b) all non-cash items increasing Consolidated Net
Income for such period.

 

2

--------------------------------------------------------------------------------

 

 

(f)     The definition of “Consolidated Funded Indebtedness” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Company or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Company or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the Company
or such Subsidiary. Notwithstanding the foregoing, “Consolidated Funded
Indebtedness” shall exclude (i) any Indebtedness with respect to any future
Entrustment Loans that are for economic purposes intercompany in nature and (ii)
UK Pension Guaranty obligations in an aggregate Dollar Equivalent amount not to
exceed $20,000,000.

 

(g)     The definition of “Guarantors” in Section 1.01 of the Credit Agreement
is hereby amended to read as follows:

 

“Guarantors” means collectively, (a) with respect to all Obligations, (i) each
Domestic Subsidiary that has executed and delivered the Guaranty on or prior to
the Second Amendment Effective Date and (ii) each Person that joins as a
Guarantor pursuant to Section 6.12 or otherwise, and (b) for purposes of Article
XI with respect to the Obligations of the Designated Borrowers, the Company.

 

(h)     The definition of “Maturity Date” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

 

“Maturity Date” means October 13, 2022; provided, however, that, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

(i)     The definition of “Term Loan Commitment” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

 

“Term Loan Commitment” means, as to each Term Loan Lender, its obligation to
make a Term Loan to the Company pursuant to Section 2.01(b) in an aggregate
principal amount not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 under the heading “Term Loan Commitment”, or in
the Assignment and Assumption pursuant to which such Term Loan Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Term Loan Lenders’
Term Loan Commitments on the Second Amendment Effective Date is $200,000,000.

 

3

--------------------------------------------------------------------------------

 

 

(j)     The definition of “UK Pension Guaranty” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

 

“UK Pension Guaranty” means (i) a Guarantee of potential future funding
obligations with respect to pension plans maintained by Hamlin Electronics
Europe Limited and (ii) the obligations relating to the UK pension plans to be
acquired in connection with the acquisition of IXYS Corporation (and its
subsidiaries).

 

(k)     The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

 

“Delayed Draw Availability Period” means, the period from and including the
Second Amendment Effective Date to the earliest of (a) the date 6 months after
the Second Amendment Effective Date, (b) the Maturity Date, (c) the date of
termination of the Term Loan Commitments pursuant to Section 2.06 and (d) the
date of termination of the commitment of each Lender to make Loans pursuant to
Section 8.02.

 

“Excluded Subsidiary” means, only for such time as it is not a wholly-owned
Domestic Subsidiary, Monolith Semiconductor, Inc., a Delaware corporation.

 

“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of the Second Amendment Effective Date, among the Loan Parties, the
Lenders party thereto and the Agent.

 

“Second Amendment Effective Date” means October 13, 2017.

 

(l)      Section 2.01 of the Credit Agreement is hereby amended to read as
follows:

 

2.01   Commitments.

 

Subject to the terms and conditions set forth herein, (a) each Revolving Lender
severally agrees to make Revolving Loans to the Borrowers in Dollars or in one
or more Alternative Currencies from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Revolving Borrowing, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Revolving Lender,
plus such Revolving Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Revolving Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Revolving Lender’s
Revolving Commitment, (iii) the aggregate Outstanding Amount of all Revolving
Loans denominated in Alternative Currencies shall not exceed the Alternative
Currency Sublimit and (iv) the aggregate Outstanding Amount of all Revolving
Loans made to the Designated Borrowers shall not exceed the Designated Borrower
Sublimit, and (b) each Term Loan Lender severally agrees to make Term Loans to
the Company in Dollars in up to two advances (the first such advance to occur on
the Second Amendment Effective Date and the second such advance in an aggregate
principal amount not to exceed $75,000,000 to occur during the Delayed Draw
Availability Period), in an aggregate amount equal to such Lender’s Term Loan
Commitment, by making immediately available funds available to Agent’s
designated account, not later than the time specified by Agent, provided that
each Lender’s portion of the outstanding Term Loan (immediately prior to giving
effect to the Second Amendment) shall be deemed to have been advanced to the
Company by such Lender on the Second Amendment Effective Date and shall be
applied to reduce such Lender’s Term Loan Commitment. Within the foregoing
limits and subject to the other terms and conditions hereof, the Company may
borrow, prepay and reborrow Revolving Loans. Amounts repaid or prepaid in
respect of Term Loans may not be reborrowed. Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein. Term Loans may only be
denominated in Dollars.

 

4

--------------------------------------------------------------------------------

 

 

(m)     The first sentence of Section 2.06 of the Credit Agreement is hereby
amended to read as follows:

 

Unless previously terminated, (i) the portion of Term Loan Commitments advanced
on the Second Amendment Effective Date shall terminate at 5:00 p.m. on the
Second Amendment Effective Date, and the remaining Term Loan Commitments shall
terminate at the earlier of (A) the Borrowing thereof or (B) 5:00 p.m. on the
last day of the Delayed Draw Availability Period and (ii) all of the Commitments
shall terminate on the Maturity Date.

 

(n)     Section 2.07(c) of the Credit Agreement is hereby amended to read as
follows:

 

(c)     Commencing with the fiscal quarter ended December 31, 2017, the Company
shall repay to the Term Loan Lenders on the last day of each March, June,
September and December thereafter, an amount equal to the sum of (i) 1.25% of
the original principal amount of the Term Loan funded on the Second Amendment
Effective Date plus (ii) commencing on the last day of the first full calendar
quarter following the second advance of the Term Loan, an amount equal to 1.25%
of the original principal amount of the second advance of the Term Loan (which
amounts shall be reduced as a result of the application of prepayments of the
Term Loans in accordance with the terms of Section 2.05): provided, however,
that the final principal repayment installment of the Term Loans shall be repaid
on the Maturity Date and in any event shall be in an amount equal to the
aggregate principal amount of Term Loans outstanding on such date.

 

(o)     A new Section 2.12(g) is hereby added to the Credit Agreement to read as
follows:

 

(g)     ERISA. Each Lender as of the Second Amendment Effective Date represents
and warrants as of the Second Amendment Effective Date to the Agent and the
Bookrunner and their respective Affiliates, and not, for the avoidance of doubt,
for the benefit of the Borrowers or any other Loan Party, that such Lender is
not and will not be (i) an employee benefit plan subject to Title I of ERISA;
(ii) a plan or account subject to Section 4975 of the Code; (iii) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code; or (iv) a “governmental plan” within the meaning of ERISA.

 

5

--------------------------------------------------------------------------------

 

 

(p)      The first sentence of Section 2.14 of the Credit Agreement is hereby
amended to read as follows:

 

The Company may from time to time elect to increase the Aggregate Revolving
Commitments or enter into one or more tranches of term loans (each an
“Incremental Term Loan”), in each case in minimum increments of $25,000,000 so
long as, after giving effect thereto, the aggregate amount of such increases and
all such Incremental Term Loans does not exceed $300,000,000.

 

(q)       A new Section 5.12(d) is hereby added to the Credit Agreement to read
as follows:

 

(d)     Each Borrower represents and warrants as of the Second Amendment
Effective Date that such Borrower is not and will not be (i) an employee benefit
plan subject to Title I of ERISA; (ii) a plan or account subject to Section 4975
of the Code; (iii) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code; or (iv) a “governmental plan” within
the meaning of ERISA.

 

(r)       Section 5.13 of the Credit Agreement is hereby amended to read as
follows:

 

5.13   Subsidiaries.

 

As of the Closing Date, the Company has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and nonassessable and are owned by a Loan Party in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens. As of the Closing Date, the
Company has no equity investments in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule 5.13.

 

(s)      Section 5.18 of the Credit Agreement is hereby amended to read as
follows:

 

5.18   Intellectual Property; Licenses, Etc.

 

No slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by the
Company or any Subsidiary infringes upon any rights held by any other Person,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Company, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

(t)       A new Section 5.21 is hereby added to the Credit Agreement to read as
follows:

 

5.21   EEA Financial Institution.

 

No Loan Party is an EEA Financial Institution.

 

(u)     Section 6.12 of the Credit Agreement is hereby amended to read as
follows:

 

Notify the Agent at the time that any Person becomes a Domestic Subsidiary
(other than an Affected Domestic Subsidiary), and promptly thereafter (and in
any event within 30 days), cause such Person (in the case of Monolith
Semiconductor, Inc. upon it ceasing to be an Excluded Subsidiary) to (a) become
a Guarantor by executing and delivering the Agent a Joinder Agreement or such
other document as the Agent shall deem appropriate for such purpose, and (b)
deliver to the Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Agent.

 

6

--------------------------------------------------------------------------------

 

 

(v)     Section 7.03(f) of the Credit Agreement is hereby amended to read as
follows:

 

(f)     Indebtedness of Foreign Subsidiaries in an aggregate amount not to
exceed $25,000,000 at any one time outstanding and any refinancings, refundings,
replacements, renewals or extensions thereof; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
replacement, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, refunding, replacement, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder;

 

(w)     Section 7.04(a) of the Credit Agreement is hereby amended to read as
follows:

 

(a)     any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person, and further provided that (A) if a Guarantor is merging with
another Subsidiary, the Guarantor shall be the continuing or surviving Person
and (B) if a Designated Borrower is merging with another Subsidiary, the
Designated Borrower shall be the continuing or surviving Person or (iii) in a
Permitted Acquisition, any other Person so long as such other Person becomes a
Subsidiary as of the effective time of the merger and if such Subsidiary was a
Guarantor, the continuing or surviving Person shall become a Guarantor in
accordance with Section 6.12; and

 

(x)      Schedule 2.01 to the Credit Agreement is hereby amended and restated in
its entirety to read as set forth on Schedule 2.01 attached hereto.

 

2.     Effectiveness; Conditions Precedent. This Amendment shall be effective
upon receipt by the Agent of counterparts of this Amendment executed by each
Loan Party, the Required Lenders and the Agent.

 

(a)     Amendment. Receipt by the Agent of executed counterparts of this
Amendment properly executed by each Loan Party and each Lender.

 

(b)     Opinions of Counsel. Receipt by the Agent of customary opinions of legal
counsel to the Loan Parties, addressed to the Agent and each Lender, dated as of
the Second Amendment Effective Date.

 

(c)     Organization Documents, Resolutions, Etc. Receipt by the Agent of the
following, in form and substance reasonably satisfactory to the Agent:

 

(i)     copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary, assistant secretary or Responsible
Officer of such Loan Party to be true and correct as of the Second Amendment
Effective Date;

 

7

--------------------------------------------------------------------------------

 

 

(ii)     customary closing certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Amendment; and

 

(iii)     certifications as of a recent date by the appropriate Governmental
Authority evidencing that each Loan Party is duly organized or formed, validly
existing and in good standing (if applicable) in its state of organization or
formation.

 

(d)     Fees. Receipt by the Agent and the Bookrunner of any fees required to be
paid on or before the Second Amendment Effective Date.

 

(e)     Attorney Costs. The Company shall have paid all reasonable and
documented out-of-pocket fees, charges and disbursements of counsel to the Agent
(directly to such counsel if requested by the Agent), plus such additional
amounts of such fees, charges and out-of-pocket disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings to the extent
such incurred and estimated fees, charges and disbursements are invoiced to the
Company prior to the Second Amendment Effective Date (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Company and the Agent).

 

3.       Ratification of Credit Agreement. Each Loan Party acknowledges and
consents to the terms set forth herein and agrees that this Amendment does not
impair, reduce or limit any of its obligations under the Loan Documents. This
Amendment is a Loan Document.

 

4.       New Lenders.

 

(a)     Each Lender executing this Amendment as a “New Lender” (each, a “New
Lender”) (a) represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Amendment and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets the requirements to be an assignee under Section
10.06(b)(v) of the Credit Agreement, (iii) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Amendment, (iv) it has, independently and without reliance upon the Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Amendment, (v) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by such New Lender, and (vi) such New Lender is not
and will not be (A) an employee benefit plan subject to Title I of ERISA, (B) a
plan or account subject to Section 4975 of the Code, (C) an entity deemed to
hold “plan assets” of any such plans or accounts for purposes of ERISA or the
Code, or (D) a “governmental plan” within the meaning of ERISA; and (b) agrees
that (i) it will, independently and without reliance on the Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

8

--------------------------------------------------------------------------------

 

 

(b)     The Company agrees that, as of the date hereof, such New Lender shall
(i) be a party to the Credit Agreement and the other Loan Documents, (ii) be a
“Lender” for all purposes of the Credit Agreement and the other Loan Documents,
and (iii) have the rights and obligations of a Lender under the Credit Agreement
and the other Loan Documents.

 

(c)     The applicable address, facsimile number and electronic mail address of
each New Lender for purposes of Section 10.02 of the Credit Agreement are as set
forth in such New Lender’s Administrative Questionnaire delivered by such New
Lender to the Agent on or before the date hereof or to such other address,
facsimile number and electronic mail address as shall be designated by such New
Lender in a notice to the Agent.

 

(d)     The parties hereto agree that the Company, the Lenders and the Agent
shall effect such assignments, prepayments, Borrowings and reallocations as are
necessary to effectuate the modifications to the Commitments and Loans as
contemplated in this Amendment such that, after giving effect thereto, the
Lenders shall hold each class of the Commitments and Loans and have the Pro Rata
Shares, in each case as set forth on Schedule 2.01 hereto. Each Lender party
hereto waives any “breakage” costs that it would otherwise be entitled to
pursuant to Section 3.05 of the Credit Agreement solely as a result of the
foregoing.

 

5.       Authority/Enforceability. Each Loan Party represents and warrants as
follows:

 

(a)     It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.

 

(b)     This Amendment has been duly executed and delivered by such Loan Party
and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
applicable Debtor Relief Laws and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding at law or in
equity).

 

(c)     No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such Loan
Party of this Amendment.

 

(d)     The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its Organization Documents or (ii)
materially violate, contravene or conflict with any Laws applicable to it.

 

6.       Representations and Warranties. Each Loan Party represents and warrants
to the Lenders that after giving effect to this Amendment (a) the
representations and warranties set forth in Article V of the Credit Agreement
are true and correct as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (b) no event has
occurred and is continuing which constitutes a Default or an Event of Default.

 

7.       Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
format (.pdf) shall be effective as an original.

 

8.       GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:

LITTELFUSE, INC.,

 

a Delaware corporation

     

By: /s/ Ryan K. Stafford

 

Ryan K. Stafford

 

Executive Vice President, Chief Legal and Human

Resources Officer and Corporate Secretary

   

DESIGNATED BORROWER:

LITTELFUSE NETHERLAND C.V.

 

By:  Littelfuse, Inc., its General Partner

   

 

By: /s/ Ryan K. Stafford

 

Ryan K. Stafford

 

Executive Vice President, Chief Legal and Human

Resources Officer and Corporate Secretary

   

GUARANTOR:

Littelfuse Commercial Vehicle LLC,

 

a Delaware limited liability company

   

 

By: /s/ Ryan K. Stafford

 

Ryan K. Stafford

 

President and Secretary

   

 

Symcom, Inc.,

 

a South Dakota corporation

   

 

By: /s/ Ryan K. Stafford

 

Ryan K. Stafford

 

President and Secretary

   

 

IrON MERGER CO., INC.,

 

a Delaware corporation

   

 

By: /s/ Ryan K. Stafford

 

Ryan K. Stafford

 

President

   

 

lfus llc,

 

a Delaware limited liability company

   

 

By: /s/ Ryan K. Stafford

 

Ryan K. Stafford

 

President and Secretary

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT

LITTELFUSE, INC.

 

 

--------------------------------------------------------------------------------

 

 

 
IXYS Merger Co., LLC,
a Delaware limited liability company

 

By: /s/ Ryan K. Stafford
Ryan K. Stafford
Manager

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT

LITTELFUSE, INC.

 

 

--------------------------------------------------------------------------------

 

 

 
BANK OF AMERICA, N.A.,
as Agent

By:/s/ Melissa Mullis
Name: Melissa Mullis
Title: Assistant Vice President

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT

LITTELFUSE, INC.

 

 

--------------------------------------------------------------------------------

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, Swing Line Lender and L/C Issuer

     
By: /s/ Carlos Morales
Name: Carlos Morales
Title: SVP

                         

 

SECOND AMENDMENT TO CREDIT AGREEMENT

LITTELFUSE, INC.

 

 

--------------------------------------------------------------------------------

 

 

 
JPMorgan Chase Bank, N.A.,
as a Lender

 

By: /s/ Christopher A. Salek
Name: Christopher A. Salek
Title: Vice President

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT

LITTELFUSE, INC.

 

 

--------------------------------------------------------------------------------

 

 

 
BMO Harris Bank, N.A.,
as a Lender

 

By: /s/ Patrick Hartweger
Name: Patrick Hartweger
Title: Managing Director

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT

LITTELFUSE, INC.

 

 

--------------------------------------------------------------------------------

 

 

 
PNC Bank, National Association,
as a Lender

 

By: /s/ Robert G. Stevens
Name: Robert G. Stevens
Title: Vice President

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT

LITTELFUSE, INC.

 

 

--------------------------------------------------------------------------------

 

 

 
Wells Fargo Bank, National Association,
as a Lender

 

By: /s/ Edmund H. Lester
Name: Edmund H. Lester
Title: Regional Senior Vice President

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT

LITTELFUSE, INC.

 

 

--------------------------------------------------------------------------------

 

 

 
Branch Banking and Trust Company,
as a Lender

 

By: /s/ Kurt W. Anstaett
Name: Kurt W. Anstaett
Title: Senior Vice President

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT

LITTELFUSE, INC.

 

 

--------------------------------------------------------------------------------

 

 

 
KeyBank National Association,
as a Lender

 

By: /s/ Marcel Fournier
Name: Marcel Fournier
Title: Senior Vice President

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT

LITTELFUSE, INC.

 

 

--------------------------------------------------------------------------------

 

 

 
The Northern Trust Company,
as a Lender

 

By: /s/ Brittany Mondane
Name: Brittany Mondane
Title: Second Vice President

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT

LITTELFUSE, INC.

 

 

--------------------------------------------------------------------------------

 

 

NEW LENDER:

U.S. BANK NATIONAL ASSOCIATION,

 
as a Lender

 

By: /s/ Brian Seipke
Name: Brian Seipke
Title: Vice President

                    

 

SECOND AMENDMENT TO CREDIT AGREEMENT

LITTELFUSE, INC.

 

 

--------------------------------------------------------------------------------

 

 

new LENDER:

FIRST BANK OF HIGHLAND PARK,

 

as a Lender

 

By: /s/ Sara DeKuiper
Name: Sara DeKuiper
Title: Senior Vice President

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT

LITTELFUSE, INC.

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.01

 

COMMITMENTS

 

 

Lender

Revolving

Commitment

Pro Rata Share of

Revolving

Commitment

Term Loan

Commitment

Pro Rata Share of

Term Loan

Commitment

Bank of America, N.A.

$155,555,555.56

22.222222222%

$44,444,444.44

22.222222222%

JPMorgan Chase Bank, N.A.

$112,777,777.78

16.111111111%

$32,222,222.22

16.111111111%

BMO Harris Bank, N.A.

$79,333,333.33

11.333333333%

$22,666,666.67

11.333333333%

PNC Bank, National Association

$79,333,333.33

11.333333333%

$22,666,666.67

11.333333333%

Wells Fargo Bank, National Association

$79,333,333.33

11.333333333%

$22,666,666.67

11.333333333%

Branch Banking and Trust Company

$79,333,333.33

11.333333333%

$22,666,666.67

11.333333333%

KeyBank National Association

$40,444,444.44

5.777777778%

$11,555,555.56

5.777777778%

U.S. Bank National Association

$38,888,888.89

5.555555556%

$11,111,111.11

5.555555556%

First Bank of Highland Park

$19,444,444.44

2.777777778%

$5,555,555.56

2.777777778%

The Northern Trust Company

$15,555,555.56

2.222222222%

$4,444,444.44

2.222222222%

TOTAL

$700,000,000.00

100.000000000%

$200,000,000.00

100.000000000%

 